Citation Nr: 1822275	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from October 1956 to October 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset during active service.  

2.  The Veteran's bilateral hearing loss is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board acknowledges that the Veteran's service treatment records have been determined to be unavailable.  In March 2015, the RO requested that the National Personnel Records Center (NPRC) provide the Veteran's complete service medical records.  However, responses from the NPRC indicated that the requested service records were fire related.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Because the Veteran's medical and majority of the personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted as the evidence is at least equipoise with respect to whether these disabilities had their onset in service or are otherwise related to in-service noise exposure.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

All three elements for service connection are met.  The Veteran has a current diagnosis of tinnitus and meets the regulatory requirements for hearing loss under 38 C.F.R. § 3.385.  See June 2015 VA Medical Examination.  The Veteran has reported that his tinnitus had onset in service and that he first began having hearing problems after exposure to antiaircraft gun fire.  See e.g. August 2015 Notice of Disagreement; see also May 2015 Statement in Support of Claim.  The Veteran is competent to report the symptoms he experienced during, and post service, and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A March 2016 private medical exam report contains an opinion that indicates that tinnitus had its onset in service, and that both tinnitus and hearing loss are related to military noise exposure.  However, a June 2015 VA Medical examiner did not provided positive nexus opinions connecting the Veteran's hearing loss and tinnitus to service.  With respect to tinnitus, the Board finds the examiner's reliance on an October 2014 medical record was misplaced because the record was ambiguous with respect to whether the Veteran's tinnitus began 10 years ago, or simply increased in severity within that time.  Additionally, the VA examiner noted that the Veteran's records were fire-related and service treatment records were not available for review, however, the Veteran's current auditory status was not consistent with acoustic trauma.   

Based on all of the evidence of record, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's bilateral hearing loss and tinnitus claims.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.  




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


